Citation Nr: 0807614	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  04-24 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What rating is warranted for a lumbosacral strain since 
August 7, 2003?

2.  What rating is warranted for tinea versicolor since 
August 7, 2003?.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1989.  He subsequently was a member of the reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.
In a decision dated in September 2007, the Board denied the 
veteran's appeal, and he appealed the decision to the United 
States Court of Appeals For Veterans Claims (Court).  In 
December 2007, the veteran, through his attorney, and the 
Secretary of Veterans Affairs, submitted a Joint Motion For 
Remand (Motion).  In an Order also dated in December 2007, 
the Court granted the Motion, vacated the December 2007 Board 
decision, and remanded the case to the Board for further 
appellate review consistent with the Motion.


FINDINGS OF FACT

1.  Since August 7, 2003, the veteran's lumbosacral strain 
has not been manifested by unfavorable ankylosis of the 
lumbar spine, unfavorable ankylosis of the entire 
thoracolumbar spine, or objective evidence of compensable 
adverse neurological symptomatology.

2.  Since August 7, 2003, the veteran's tinea versicolor has 
not been manifested by involvement of over 20 to 40 percent 
of the entire body, or involvement of 20 to 40 percent of 
exposed areas, nor has systemic therapy such as 
corticosteroids or other immunosuppressive drugs been 
required for a total duration of six weeks or more, but not 
constantly, during a twelve month period.


CONCLUSIONS OF LAW

1.  Since August 7, 2003, the veteran has not met the 
criteria for an evaluation in excess of 40 percent for a 
lumbosacral strain.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 and Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2003); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.71a, Diagnostic Codes 5237, 5243 (2007).

2.  Since August 7, 2003, the veteran has not met the 
criteria for an evaluation in excess of 10 percent for tinea 
versicolor. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7806, 
7813 (2007).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
August 2003 correspondence and a May 2004 statement of the 
case of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  The claim was 
readjudicated in June 2007.  VA has fulfilled its duty to 
assist the veteran in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations.

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008).  
Nonetheless, VA informed the veteran of the need to submit 
all pertinent evidence in his possession and, in May 2006 
correspondence, the June 2007 supplemental statement of the 
case, and the prior Board decision of September 2007 provided 
adequate notice of the rating criteria for an increased 
rating, as well as how disability ratings and effective dates 
are assigned.  While the veteran may not have received full 
notice prior to the initial decision, after notice was 
provided, he was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claim 
was readjudicated.  The veteran was provided the opportunity 
to present pertinent evidence and testimony.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet.App. 505 (2007).
The basis of the Motion and the Court's remand was that the 
September 2007 Board decision did not consider whether a 
staged rating for the veteran's claims was indicated from the 
date his current claim was received-that is, August 7, 2003. 
 Thus, the analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  Hart.

Lumbosacral Strain

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

A December 2003 rating decision increased the evaluation for 
the veteran's lumbosacral strain to 40 percent, effective 
August 7, 2003, the date his claim was received.  Prior to 
September 26, 2003, the veteran was entitled to a rating in 
excess of 40 percent for limitation of motion of the lumbar 
spine if his lumbar spine manifested unfavorable ankylosis of 
the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).

The pertinent evidence of record includes a September 2003 VA 
examination report, U.S. Navy Reserve medical records, and VA 
treatment reports for the period under review. 
 Significantly, no medical record pertaining to this period 
reveals evidence of unfavorable lumbar ankylosis.  Indeed, 
the September 2003 VA examination revealed motion in each 
plane of lumbar movement.  Hence, entitlement to a higher 
rating for the period from August 7, 2003 to September 25, 
2003 is denied.

Effective September 26, 2003, VA revised the criteria for 
evaluating spine limitation of motion.  Under the new rating 
criteria for evaluating diseases of the spine, the veteran is 
entitled to a 50 percent rating for his disorder if it is 
manifested by unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2007).

For VA compensation purposes in this case unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id., Note (5).

The pertinent evidence of record includes an October 2006 VA 
examination report; U.S. Navy Reserve medical records and VA 
treatment reports for the period under review.  At no time 
has evidence of unfavorable ankylosis of the entire 
thoracolumbar spine ever been presented.  Indeed, the October 
2006 VA examination revealed motion in each plane of lumbar 
movement.  Therefore, entitlement to a higher rating since 
September 26, 2003 is denied.

The Board's review of the probative medical evidence of 
record for the period beginning on August 7, 2003, reveals no 
basis on which to allow a rating higher than 40 percent for a 
lumbosacral strain for any period since that date.  Further, 
the April 2006 Board remand instructed the RO to have the 
veteran examined to discern whether any neurological 
impairment was present.  Under 38 C.F.R. § 4.71a, a separate 
compensable evaluation for neurological impairment of a back 
disorder may be awarded. In this case, the October 2006 VA 
examiner, who reviewed the claims file and examined the 
veteran, gave a diagnostic impression of no significant 
neurological findings on examination.  In light of the fact 
the evidence preponderates against a compensable level of 
adverse neurological impairment, a separate rating is 
unwarranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5243, 8520, 
8620, 8720 (2007).

In reaching this decision the Board considered the DeLuca 
decision.  As the veteran is already rated at the maximum 
disability rating for a limitation of lumbar motion, further 
consideration of any functional impairment due to pain is not 
indicated.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Tinea Versicolor

The December 2003 rating decision on appeal denied a 
disability rating in excess of 10 percent for tinea 
versicolor.

In order to receive a 30 percent rating the evidence must 
show that 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas are affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of six weeks or more, but not 
constantly, during a twelve month period. 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  The pertinent evidence of record 
includes VA examination reports dated in September 2003 and 
October 2006 as well as U.S. Navy Reserve medical records and 
VA treatment records for the period under review.  These 
records do not show evidence that the veteran's tinea 
versicolor involves a skin area which meets these criteria. 
 Indeed, the October 2006 VA examination revealed that no 
more than one percent of the veteran's entire body was 
affected by tinea versicolor.

There is no probative evidence of record to indicate that the 
veteran's tinea versicolor has met or approximated a rating 
higher than 10 percent at any period since August 7, 2003.  
Thus, his tinea versicolor more nearly approximates a 10 
percent rating.  38 C.F.R. §§ 4.7, 4118, Diagnostic Code 
7806; Hart.  As such, entitlement to a higher rating is 
denied.


ORDER

Entitlement to a disability rating for a lumbosacral strain 
higher than 40 percent at any time since August 7, 2003, is 
denied.

Entitlement to a disability rating for tinea versicolor 
higher than of 10 percent at any time since August 7, 2003, 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


